Appeal from an order of the Supreme Court, Clinton County, dismissing relator’s petition for a writ of habeas corpus after a hearing. On July 25, 1961 relator, serving a term of four to eight years, for robbery second degree, was transferred from Clinton Prison to Dannemora State Hospital pursuant to section 383 of the Correction Law. In November of 1961 relator petitioned for a writ of habeas corpus to examine the propriety of this transfer. On January 13, 1962 a hearing was held at which an independent psychiatrist designated by the court testified as to the result of a prior examination of relator he had conducted and was cross-examined by relator. At the conclusion it was the court’s determination that relator’s continuing insanity had been established. Thus the requirements of People ex rel. Brown v. Jolmston (9 N Y 2d 482) have been met. We do not find the procedures here involved violative of relator’s constitutional guarantees. Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ.